Case 2:17-cv-02972-AKT Document 309 Filed 07/21/21 Page 1 of 1 PageID #: 1213


                                                           MOSER LAW FIRM, P.C.
Steven J. Moser, Esq.
Phone 631-824-0200
smoser@moseremploymentlaw.com


                                                    July 21, 2021

VIA ECF

Hon. A. Kathleen Tomlinson, USMJ
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

Re:    Castillo v. Perfume Worldwide, Inc., 17-cv-02972

Dear Judge Tomlinson:

       On May 17, 2021, the Court granted the parties’ request to file a motion for preliminary
approval of the class and collective action settlement and Court-authorized notice on or before
June 30, 2021. On July 1, 2021 the Court granted an extension until July 23, 2021 to file the
motion for final approval and cautioned “there will be no further extensions of this deadline
under any circumstances.”

         I am painfully aware of the express instructions of the Court. However, I have been
struggling with personal health issues, and my wife, who is the primary caregiver for our two-
year-old daughter, has been frequenting doctors and has surgery scheduled in August 2021. We
are both in our 50s and have no family close by to help. The firm has been stretched paper thin
in light of the demands of this case and many others.

        We have obtained all of the necessary signatures on the documents. If the Court is so
inclined, I request that the date for filing the motion be extended one final time for a date
selected by the Court between July 30, 2021 and August 30, 2021. The Defendants have
consented to this request, subject to the Court’s permission.

                                                    Respectfully submitted,




                                                    Steven J. Moser




                         5 east main street, Huntington, NY 11743
                             www.moseremploymentlaw.com
